Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed the same reasons as set forth in the Notice of Allowance mailed on May 05, 2022.
EP 1 062 860 A2 to Amshove discloses a baler having a movable door (29) and a movable knife assembly (7). A pick-up device (4) is rotatable to convey crop material into a lower end of a feeder duct and the pick-up device does not move between a lowered-position and a raised-position as claimed in claims 1 and 15.
EP 0 073 533 A1 discloses a loading wagon having a movable door (3) and a pick up device (5). The pick-up device (5) is rotatable and it does not move between a lowered-position and a raised-position as claimed in claims 1 and 15.
WO 2017/068058 and WO 2017/068060 discloses a baler having a movable door (61) and a movable cutting unit (51). These references do not disclose a pick-up device movable between a lowered-position and a raised-position as claimed in claims 1 and 15.
US 7,404,284 to Viaud et al. discloses a round baler having a pick up device (20) and a movable door (26). The pick-up device (20) is rotatable to convey crop material into a lower end of a feeder duct (fig. 4) and the pick-up device does not move between a lowered-position and a raised-position as claimed in claims 1 and 15.
US 4,275,550 to Swenson discloses a baler having a movable door (72) and a pick up device (24). The pick-up device (24) is rotatable to convey crop material into a lower end of a feeder duct (fig. 3) and it (24) is pivoted about an axis (28). Swenson does not disclose an actuator mechanically coupled to the door such that movement of the pick up device causes the door to move, as required in claims 1 and 15. 
Therefore, it is concluded by the Examiner that claims 1 and 3-17 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 24, 2022